NICHOLLS, J.
It appears from the allegations of relator’s petition applying for writs of certiorari and prohibition, that, in September, 1907, the district attorney for the Sixth judicial district filed an injunction in the district court for the parish of Ouachita, charging relator with having violated Act No. 57 of 1898, known as the “slot machine law,” in that he permitted a minor to play or gamble with a slot machine; that he was arrested under a warrant based upon said information, and was arraigned on the charge made against him; that in October, 1907, he was tried upon and convicted under that charge; that thereupon he filed motions for a new trial and in arrest of judgment, alleging that Act No. 57 of '1898 was illegal and void, for the reason that it was violative of article 31 of the Constitution of 1898, for a number of reasons assigned; that the motions for a new trial and in arrest were overruled; that the judge of the district court was about to sentence him under the provisions of the act mentioned, and will do so unless prohibited from so doing, from which sentence he will have and has no right of appeal; that his only remedy is through writs of certiorari and prohibition.
In view of the premises he prays that this court command the district judge to certify the record in the said ease and send the same to this court; that he be restrained and pro*983hibited from proceeding further in the said case, and from passing sentence upon him; that the said Act No. 87 of 1898 be decreed illegal and unconstitutional, null, and void; and that he be discharged from custody.
It will be seen that the proceedings against the relator have run their entire course, with the exception of sentence being pronounced against him. The court, after consideration, sees no reason why it should interfere as matters now stand. Relator will receive no legal injury by having sentence pronounced against him, as he can, through recourse to this court at the proper time and in the proper manner, obtain full and adequate relief, if entitled thereto; and there are good reasons why this court should not interpose its authority before sentence.
The court adheres to the view expressed by it on this subject in State ex rel. Crozier v. Judge, 49 La. Ann. 1451, 22 South. 421.
The application of relator for writs of certiorari and prohibition is refused, without prejudice to his right to apply for such writs after sentence.